Citation Nr: 0426897	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-41 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151  (West 2002) for seizures or 
blackouts due to VA surgery in January 1992.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from September 
1949 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In July 1998, October 1998, and September 2003, the Board 
remanded the claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to that 
claim and the evidence necessary to substantiate it.

2.  The probative and competent evidence establishes that the 
veteran does not currently have a seizure disorder or 
blackouts related to his VA surgery in January 1992, or 
otherwise.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for seizures 
and blackouts due to surgery by VA have not been met.  38 
U.S.C.A. §§ 1151, 5100, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.358 (1996); 38 C.F.R. § 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, following the initiation of the 
claimant's appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The RO has considered the 38 U.S.C.A. § 1151 issue herein on 
its merits.  The current standard requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issue considered 
herein on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  



The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

VA went on to state that it would apply the new regulations 
to any claim pending but not decided by VA as of November 9, 
2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
December 1995 claim appeared substantially complete on its 
face.  The veteran has clearly identified the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the March 1996 rating decision, the 
August 1996 statement of the case, March 1998 supplemental 
statement of the case, October 1998 Board remand, September 
2002 supplemental statement of the case, January 2003 letter 
from the RO that explained the provisions of the VCAA to the 
veteran, an April 2003 Board decision pertaining to related 
disabilities claimed under § 1151, and a January 2004 
supplemental statement of the case.  

The January 2003 letter from the RO, the April 2003 Board 
decision pertaining to related disabilities claimed under 
§ 1151, and the January 2004 supplemental statement of the 
case specifically provided the veteran with notice of the 
VCAA and explained the respective rights and responsibilities 
under the VCAA.  It was further noted in the foregoing 
documents that what was lacking was evidence supporting a 
finding that the veteran has a seizure disorder or blackouts 
that resulted from VA surgery in January 1992, and which were 
not the necessary consequences of such surgery.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the January 2003 letter from the RO, as 
well as the February 2004 supplemental statement of the case, 
the veteran was clearly advised as to which portion of 
evidence is to be provided by him and which portion is to be 
provided by VA.  That requirement of VA has been satisfied, 
and there is no additional evidence that needs to be 
provided.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It is noted that the veteran was afforded pertinent VA 
examinations in February 1999 and June 2003.  He was 
scheduled for a sleep study examination in July 2003, and was 
advised of the consequences of his failure to report for that 
examination.  Notwithstanding such advice, he failed to 
report for the scheduled examination.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist him in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  



The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the instant case, the veteran was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the January 2003 letter from the 
RO.  This letter indicated that he should respond in 30 days, 
but that he could take up to a year to respond to preserve 
his rights for benefits.  

More than a year has transpired since that letter.  It is 
also noteworthy that evidence was sought and received since 
that time, and that there has been no indication of the 
existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had over one 
year to respond to that VCAA notice, and that he has given no 
indication of additional evidence that has not been sought 
regarding the issue of entitlement to compensation benefits 
pursuant to the provisions of § 1151, the Board has concluded 
that VA has no outstanding duty to inform him that any 
additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  


VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in November 1995.  Thereafter, the AOJ did provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See the references to 
the documents issued to the veteran set out above.  

Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  




Assuming for the sake of argument that proper notice was not 
provided until the rating decision or statement of the case, 
while the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  



Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  



It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Criteria

As the veteran filed his 38 U.S.C.A. § 1151 request for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151in November 1995, prior to the change in law effective 
October 1, 1997, the issue before the Board regarding the 
veteran's claim is whether the veteran has additional 
seizures and blackouts "as a result of" VA hospitalization or 
medical or surgical treatment or examination or vocational 
rehabilitation training.  

With regard to this claim, the veteran is not required to 
show that proximate cause of any additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, as required by the version of 
38 U.S.C.A. § 1151 in effect from October 1, 1997.

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that when any veteran suffered an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation resulted 
in additional disability to the veteran, disability 
compensation was to be awarded in the same manner as if such 
disability or aggravation were service connected. 38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 (1996).

In determining that additional disability exists, prior to 
October 1, 1997, the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based was to be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  

As applied to medical treatment, the physical condition prior 
to the disease or injury was the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation was not payable for the continuance or natural 
progress of disease or injuries for which the hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).

In determining whether any additional disability resulted 
from (was caused by or aggravated by) VA hospitalization, 
medical or surgical treatment, or examination, prior to 
October 1, 1997, it was necessary to show that additional 
disability was actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  

The mere fact of aggravation alone would not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(1) and (2) (1996).

Compensation was not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which were 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1996).


Factual Background

Private medical records show that in 1989, the veteran was 
seen for complaints of crepitus and pain in the neck, upper 
back, and shoulders.  X-rays in November 1989 showed 
degenerative changes in the cervical spine.  In September 
1989, an EMG showed findings of cervical radiculopathy from 
the C8-T1.

In May 1990, a private hospital diagnosed the veteran for 
alcoholism, acute and chronic, with alcoholic peripheral 
neuropathy of both lower extremities.  In August 1990, he was 
seen for complaints of pain and weakness in both shoulders, 
which he said had begun 3 or 4 years earlier.  

In April 1991, the veteran showed tremors of both upper 
extremities.  He was hospitalized for 4 days in that same 
month for an acute alcohol withdrawal syndrome with delirium 
tremens, gastritis, alcoholic polyneuropathy, and cirrhosis 
of the liver.

VA hospitalization from June 3, 1991 to July 7, 1991 was for 
purposes of detoxification from alcohol abuse.  Alcoholic 
neuropathy of all extremities was noted, worst in the legs, 
and the diagnosis of cirrhosis was confirmed.  The veteran 
was discharged from the VA Hospital directly to the VA 
domiciliary because he said that he was homeless and without 
income.

Upon admission to the VA domiciliary in July 1991, 
examination noted that the upper jaw was edentulous and 
replaced by false teeth.  Many of the remaining teeth in the 
lower jaw had cavities.  

Dental examination in November 1991 noted a lesion on the 
under surface of the right lateral tongue, for which the 
veteran gave a 3 week history.  He had a quad scoping 
procedure to see what the lesion was and to see if it 
involved the trachea, stomach, and gastrointestinal tract.  
The procedure included biopsy, and this showed that the 
lesion on the tongue was well differentiated keratinizing 
invasive squamous cell carcinoma.  The cancer had infiltrated 
between the skeletal muscles and sometimes undermined the 
surface mucosa.  

The quad scoping was negative for metastasis of the cancer 
beyond the tongue.  The need for surgery was explained and he 
was informed of the risks of bleeding and infection.  The 
details of the right radical neck dissection and excision of 
the tongue tumor were explained.  Risks of not doing surgery 
were explained, as were the probable consequences of surgery.  

The veteran was transferred to the VA Hospital on January 21, 
1992, and the next day had surgical procedures which lasted 
from 9:30 a.m. to 8:35 p.m.  The surgeries were a right 
radical neck dissection, partial glossectomy, mandibular 
sagittal split, tracheotomy, esophagoduodenostomy, 
percutaneous endoscopic placement of a gastrostomy tube, 
ablation of the tongue tumor, and plastic reconstruction.  

The reports of the surgical procedures showed that the 
location and extent of the tongue cancer meant that the 
surgery had to involve the platysma, masseter, trapezius, 
sternocleidomastoid, anterior scalene, and mylohyoid muscles 
and the facial, spinal accessory (11th cranial), brachial 
plexus, vagus, phrenic, hypoglossal, and lingual nerves, plus 
the facial artery and vein, internal jugular vein, and 
transverse cervical artery and vein.

The veteran was on tube feeding and had drains with suction 
in the dissection wounds for at least 10 days after surgery.  
The gastrostomy tube was in much longer.  The tracheostomy 
tube was removed on February 1, 1992.  Records detail the 
dates, times, and types of nursing care, medication, feeding, 
cleansing, and exams done before, during, and after surgery.  
Precautions before surgery included giving him oral 
antibiotics.

While living in the domiciliary, the veteran went back to the 
hospital for follow-up checks of the surgical site.  At the 
end of February 1992, he complained because all of the 
doctors who had done the surgery were no longer on staff and 
he thought that no one was adequately familiar with his case.  
Records show that, from this point on, he consistently 
expressed his dissatisfaction with his medical treatment and 
with the social conditions in the domiciliary.  At the end of 
February 1992, he was complaining of great pain in the jaw 
and of difficulty in lifting his arm above his head.  

Examination on March 30, 1992 found tenderness around the 
surgical site but no redness or drainage.  A tooth fragment 
in the right lower jaw was found to be irritating the tongue, 
and it was removed by the dentist in April 1992.  In mid-June 
1992, the veteran complained of a little leakage from the 
right side of the neck.  He had quad scoping again on July 
23, 1992.  This required insertion of a tube for passage of 
the scope.  The procedure resulted in wound drainage, which 
in turn caused some breakdown of skin and a sequestration of 
infection due to obstruction by a bone plate.  He 
subsequently underwent surgery to cut the gum so as to remove 
the infected bone plate and screws.  The procedure was 
followed by irrigation and suturing.

About a week after this surgery, the veteran complained of 
that his jaw and chin were infected again.  Subsequently, the 
scar from the partial glossectomy was found to have adhered 
to the alveolar ridge, and in December 1992, he had surgery 
to release the tongue from the adhesion.  He also had a 
bilateral mandibular alveoplasty.  A vestribuloplasty was 
done in January 1993.

In a November 1995 letter, VA informed the veteran's 
representative at that time that there was no evidence that 
VA was liable and the veteran's tort claim was denied.

In February 1998, the veteran appeared at a personal hearing 
at the RO and gave testimony in support of his claim.  He 
stated that he felt he should not have had the surgery.  He 
stated that the procedures were too long and that he should 
not have the pain that he currently had.  

The veteran reported that no doctor had told him that the 
surgery had been incorrectly done.  He indicated that he had 
blackouts following the surgery in 1994 and 1995.  A complete 
transcript is of record.

The veteran was examined by VA in January 1999.  The VA 
joints examination examiner noted that the claims file had 
been reviewed.  The veteran's history was reviewed, and the 
veteran was examined.  The pertinent diagnoses were: possible 
history of seizure disorders and delirium tremens with 
blackouts, to be addressed by neurological consultant; 
cervical radiculopathy with arthritis and dorsal spine 
degenerative joint disease reported on X-rays; chronic 
cervical dorsal strain with right shoulder droop secondary to 
holding the neck in an anterior flexed neck position; and 
peripheral neuropathy, unrelated to his radical neck 
dissection.  The examiner opined that it is more likely than 
not that within a reasonable degree of medical probability, 
that the veteran's cervical dorsal strain with right shoulder 
droop is related to the right radical neck dissection to a 
greater part than to the aging process.

The veteran underwent a VA brain and spinal cord neurological 
examination in February 1999.  It was noted that the claims 
file had been extensively reviewed.  The veteran's history 
and current complaints were reviewed.  The examiner noted by 
history that the alcohol neuropathy had been diagnosed in May 
1990, and that the veteran began complaining of blackout 
spells in 1994.  It was noted that he had had two prior 
Electroencephalograms (EEG's); one in August 1995, and one in 
November 1995, both of which were normal.  The examiner noted 
that there was no objective evidence of a seizure disorder in 
the claims file.  

In pertinent part, the examiner's impressions were that he 
did not believe that the veteran's blackouts had ever been 
seizures.  The examiner saw very clear evidence for sleep 
apnea, noting excessive daytime drowsiness that could be 
secondary to the surgical changes in the veteran's throat.  
The examiner noted, however, that the veteran's complaints 
concerning his blackouts had changed through the years, and 
that the history given was clearly inconsistent.  

The examiner recommended a formal sleep study evaluation to 
determine the etiology of the veteran's daytime blackouts.  
The examiner concluded that based upon the history provided 
by the veteran, his blackouts sounded classically like sleep 
apnea that would be an expected sequelae of the type of 
surgery affecting the veteran's neck and throat muscles.  The 
examiner again recommended a sleep study to evaluate the 
issue.  

Pursuant to a development directive from the Board, the 
veteran was scheduled for a VA sleep study to assist in the 
evaluation of his seizure and blackout disorder claim.  In a 
letter dated in June 2003, the veteran was notified of the 
consequences of a failure to report for the scheduled 
examination.  He was scheduled for the examination in July 
2003, but failed to report.  

In June 2003, the same VA neurological examiner who had 
examined the veteran in February 1999 conducted a second 
examination for the purpose of answering questions pertinent 
to the veteran's claim that had been posed by the Board.  
Following a review of the claims folder, the examiner 
prepared a report that included a comprehensive recitation of 
the veteran's pertinent history.  He recalled that he had had 
only one blackout spell, 6 or 7 years prior to the 
examination.  He described problems with daytime sleepiness 
in the past, but denied any problems with sleep on the day of 
the examination.  He reported 5 to 6 hours of uninterrupted 
sleep each night, and indicated that he had taken daytime 
naps for many years as part of his lifestyle.  

Following examination, it was noted that the EEG performed 
was within normal limits, as were three prior EEGs.  The 
examiner noted that the veteran had failed to show up for a 
sleep disorder consultation that had been scheduled in July 
2003.  The examiner's diagnostic impression was that the 
veteran had no history of a seizure disorder, and only vague 
complaints of blacking out, with a history that changed every 
time he was asked what had happened.  The examiner noted that 
there was no objective evidence for a seizure disorder, and 
that with respect to the question of a sleep disorder, the 
veteran's history was again vague.  In the examiner's 
opinion, it was less likely than not that the veteran had a 
sleep disorder of any type.  


Analysis

The veteran has argued that he has had seizures and blackouts 
in the past that he attributes to the surgery that he had at 
the VA hospital in January 1992 in the treatment of squamous 
cell carcinoma.  He states that if he had known about the 
consequences of the surgery, he never would have agreed to 
it.  

After reviewing the evidence of record, the Board finds that 
the competent evidence establishes that the veteran does not 
currently have a seizure disorder or blackouts related to his 
VA surgery in January 1992, or otherwise.

In reaching this conclusion, the Board finds most probative 
the February 1999 and June 2003 VA neurological examination 
reports and opinions.  In January 1992, the veteran underwent 
extremely extensive neck surgery for cancer, which included a 
right radical neck dissection, partial glossectomy, 
mandibular sagittal split, tracheotomy, esophagoduodenostomy, 
percutaneous endoscopic placement of a gastrostomy tube, 
ablation of the tongue tumor, and plastic reconstruction.  

The VA neurological examiner who conducted the foregoing 
examinations did so for the express purpose of determining 
whether the veteran had a seizure disorder or blackouts that 
could be related to the January 1992 surgery.  Following 
extensive reviews of the veteran's medical history, and 
thorough examinations and testing, the examiner unequivocally 
concluded that the veteran did not have a seizure disorder.  

Significantly, the examiner's review of the claims folder, 
including the extensive medical records, failed to find 
evidence that the veteran ever had seizures.  With respect to 
his alleged blackouts, the examiner found that his vaguely 
reported history lacked the consistency necessary to find 
that he had ever had blackouts.  The examiner concluded 
further that there was no objective clinical evidence of a 
seizure disorder, and no indication of a sleep disorder of 
any kind.  


Just as in the case of a claim of service connection, a claim 
for disability compensation under 38 U.S.C.A. § 1151 must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Again, the opinions reached by this VA 
neurologist are highly probative since they are based on a 
review of all the veteran's medical records, as well as a 
thorough history and examination.  

Since the record does not reflect that the veteran possesses 
the medical training and expertise necessary to render an 
opinion as to any additional disability caused by VA 
treatment, his lay statements are of no probative value.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)). Further, the veteran 
has testified that no medical professional has told him that 
he has a seizure disorder or blackouts due to VA surgery, or 
otherwise.  The preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
seizures or blackouts.  As such, the Board must deny his 
claim.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for seizures or blackouts 
is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



